          Case 1:19-cr-00774-JMF Document 43 Filed 06/17/20 Page 1 of 1




                                                            June 16, 2020
Honorable Jesse Furman
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                      Re: United States v. Roger Ralston, 19 CR 774 (JMF)

Dear Judge Furman:

       I am writing to request permission from Your Honor to modify a condition of release for
Mr. Ralston, allowing him to travel outside of the currently prescribed areas (SDNY, EDNY, and
SDFL) to allow him to assist his son move out of his college residence and return home. We have
informed the government as well as Mr. Ralston’s Pretrial Services Officer, neither of whom have
an objection.

        Mr. Ralston’s son attends school in Orlando, Florida. We respectfully request that Mr.
Ralston be permitted to drive with his wife from his home to Orlando, Florida (in the Middle
District of Florida) on or about June 26, 2020. Mr. Ralston, his wife, and son will return home on
or about June 27, 2020.


                                                            Respectfully Submitted,
Application GRANTED. The Clerk of Court is
directed to terminate Doc. #42.

               SO ORDERED.                                  ____________________
                                                            Peter Katz, Esq.


               June 16, 2020
